                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                      AT KNOXVILLE

  MATTHEW SHANE WILBUR,                           )
                                                  )
                Plaintiff,                        )
                                                  )
  v.                                              )       No.     3:20-CV-202-PLR-DCP
                                                  )
  KNOX COUNTY MEDICAL STAFF,                      )
  NURSE LESLIE, P.S. HOLT, and                    )
  NURSE DACUS,                                    )
                                                  )
                Defendants.
                                  MEMORANDUM OPINION

        This is a pro se prisoner’s complaint for violation of 42 U.S.C. § 1983. On June 29, 2020,

 the Court entered an order allowing Plaintiff fifteen days to file an amended complaint and

 notifying him that if he failed to do so, this action would be dismissed [Doc. 9 p. 2–3]. More than

 thirty days have passed and Plaintiff has not complied with this order or otherwise communicated

 with the Court.

        Rule 41(b) of the Federal Rules of Civil Procedure gives this Court the authority to dismiss

 a case for “failure of the plaintiff to prosecute or to comply with these rules or any order of the

 court.” See, e.g., Nye Capital Appreciation Partners, L.L.C. v. Nemchik, 483 F. App’x 1, 9 (6th

 Cir. 2012); Knoll v. Am. Tel. & Tel. Co., 176 F.3d 359, 362–63 (6th Cir. 1999). The Court

 examines four factors when considering dismissal under Fed. R. Civ. P. 41(b):

                (1) whether the party’s failure is due to willfulness, bad faith, or
                fault; (2) whether the adversary was prejudiced by the dismissed
                party’s conduct; (3) whether the dismissed party was warned that
                failure to cooperate could lead to dismissal; and (4) whether less
                drastic sanctions were imposed or considered before dismissal was
                ordered.




                                                 1

Case 3:20-cv-00202-PLR-DCP Document 10 Filed 08/03/20 Page 1 of 2 PageID #: 23
 Wu v. T.W. Wang, Inc., 420 F.3d 641, 643 (6th Cir. 2005); see Reg’l Refuse Sys., Inc. v. Inland

 Reclamation Co., 842 F.2d 150, 155 (6th Cir. 1988).

        As to the first factor, the Court finds that Plaintiff’s failure to respond to or comply with

 the Court’s previous order is due to Plaintiff’s willfulness and/or fault. Specifically, it appears that

 Plaintiff received the order, but chose not to comply therewith. As such, the first factor weighs in

 favor of dismissal. As to the second factor, the Court finds that Plaintiff’s failure to comply with

 the Court’s order has not prejudiced Defendants. As to the third factor, the Court warned Plaintiff

 that it would dismiss this case if he failed to comply with the Court’s order [Id.]. Finally, as to the

 fourth factor, the Court finds that alternative sanctions are not warranted. Plaintiff is proceeding

 in forma pauperis in this matter and he has not complied with the Court’s previous order or

 otherwise communicated with the Court despite having ample time to do so.

        For the reasons set forth above, the Court concludes that the relevant factors weigh in favor

 of dismissal of Plaintiff’s action pursuant to Rule 41(b). Jourdan v. Jabe, 951 F.2d 108, 109 (6th

 Cir. 1991) (noting that “while pro se litigants may be entitled to some latitude when dealing with

 sophisticated legal issues, acknowledging their lack of formal training, there is no cause for

 extending this margin to straightforward procedural requirements that a layperson can comprehend

 as easily as a lawyer”). The Court also CERTIFIES that any appeal from this order would not be

 taken in good faith.

    AN APPROPRIATE ORDER WILL ENTER.

    E N T E R:

                                        ____________________________________________
                                        CHIEF UNITED STATES DISTRICT JUDGE




                                                    2

Case 3:20-cv-00202-PLR-DCP Document 10 Filed 08/03/20 Page 2 of 2 PageID #: 24
